            Case 1:18-cv-10016-ALC-DCF Document 64
                                                63 Filed 07/22/20
                                                         06/29/20 Page 1 of 2


                        L AND MAN C O RS I B ALLAINE & F ORD P.C.
                                     A NEW YORK PROFESSIONAL CORPORATION

                                             ATTORNEYS AT LAW
HUMA ALI                                                                                        One Gateway Center
                                               120 BROADWAY                                     4th Floor
ASSOCIATE
                                                 13TH FLOOR                                     Newark, NJ 07102
                                                                                                Tel: (973) 623-2700
TEL: (212) 238-4800                      NEW YORK, NEW YORK 10271
EMAIL: hali@lcbf.com                         TELEPHONE (212) 238-4800                           One Penn Center
                                                                                                1617 JFK Boulevard, Suite 955
                                             FACSIMILE (212) 238-4848
                                                                                                Philadelphia, PA 19103
                                                 www.lcbf.com                                   Tel: (215) 561-8540




                                              June 29, 2020
                                                                    The stay of all proceedings in this action is
    Via ECF                                                         continued to 8/31/20, to allow the parties an
                                                                    opportunity to finalize their proposed class-action
    Honorable Debra Freeman                                         settlement and submit it to the Court for review.
    United States District Court
    Southern District of New York                                   Dated: 7/22/2020
    Daniel Patrick Moynihan U.S. Courthouse
    500 Pearl Street
    New York, NY 10007

                        Re: Sanders v. MakeSpace Labs, Inc.
                            Case No. 1:18-cv-10016-ALC-DCF

    Dear Judge Freeman:

            We represent Defendant MakeSpace Labs, Inc. (“MakeSpace”) in the above referenced
    matter. By this letter, the parties jointly report on the status of their individual and class-wide
    settlement.

           The parties have reached an agreement regarding individual settlement as to the NYSHRL
    claim and class-wide settlement as to the FCRA claim, and accordingly shall file a settlement
    agreement with the Court.

           This Court approved the Parties’ March 30, 2020 joint request for a stay on March 30,
    2020. Dkt. No. 62. Since that Order, the Parties have diligently engaged in settlement discussions.
    The parties are currently working to draft written settlement agreements and associated documents,
    including notices to class members, and shall retain a reputable settlement administrator.

            Should the Court have any questions, we stand ready to respond.




    4828-5407-7633v.1
             Case 1:18-cv-10016-ALC-DCF Document 64
                                                 63 Filed 07/22/20
                                                          06/29/20 Page 2 of 2

LANDMAN CORSI BALLAINE & FORD P.C.

      Honorable Debra Freeman
      June 29, 2020
      Page 2


                                          Best regards,


                                          /s Huma Ali
                                          Huma Ali




      4828-5407-7633v.1
